Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bouchard et al (US 2021/0213351 A1).
1. Bouchard discloses a scoring system for a billiards game, comprising a camera, a computer, and an output device [0053] wherein:
the camera is configured to record images of a playing surface of a billiards table and a plurality of billiards balls on the playing surface [0013]; 
the computer is configured to analyze video data to obtain locations of the billiards balls based on a predetermined model, confirm a status of a scene of the billiards game based on the locations of the billiards balls, and record scores and/or obtain data of the current player based on the status of the scene and rules of playing the billiards game [0013], [0021]; and 
the output device is configured to convert information of the scores and the current player into human-readable form [0021].
2. Bouchard discloses the scoring system of claim 1, wherein the computer is further configured to initialize parameters of the camera, the playing surface, and the billiards balls [0070]-[0071].
3. Bouchard discloses the scoring system of claim 1, further comprising an input device configured to provide data and control signals from a user, and update the status of the scene based on the provided data and the control signals [0019].
4. Bouchard discloses the scoring system of claim 3, wherein the billiards game is a snooker game and the provided data includes the player who commits a foul shot and information of a free ball [0054]-[0055].
5. Bouchard discloses the scoring system of claim 1, wherein the status of the scene includes locations of the billiards balls, status of the billiards balls, status of movement of the scene, and information of ball striking [0054]-[0055].
7. Bouchard discloses the scoring system of claim 5, wherein the status of the billiards balls includes moving, disappearance, and in pocket [0054]-[0055].
8. Bouchard discloses the scoring system of claim 5, wherein the status of movement of the scene includes moving, ready, and waiting; wherein the computer is further configured to, if the status of movement of the scene is waiting, update the status of movement of the scene to moving after detecting that a white cue ball is struck; wherein the computer is further configured to, if the status of movement of the scene is moving, change the location of the detected billiards ball to a value less than a predetermined threshold, the detected billiards ball is required to be ready, and the status of movement of the scene is updated to ready; and wherein the computer is further configured to, if the status of movement of the scene is moving, change the location of the detected billiards ball to a value less than the predetermined threshold, the detected billiards ball is not required to be ready, and the status of movement of the scene is updated to waiting [0054]-[0055], [0094].
9. Bouchard discloses the scoring system of claim 5, wherein the computer is further configured to confirm whether the white cue ball strikes the billiards ball in the shot or does not strike the billiards ball in the shot [0054]-[0055].
10. Bouchard discloses the scoring system of claim 9, wherein the computer is further configured to divide the video data into a plurality of frames; estimate the location of the white cue ball based on both the previous location and the current location of the white cue ball; define the billiards ball struck by the white cue ball as an object ball; determine whether there is an overlapped area between the object ball and an estimated moving direction of the white cue ball which is defined as a current location of the white cue ball at the current frame to the estimated location of the white cue ball at a next frame; If there is an overlapped area between the object ball and the estimated moving direction of the white cue ball, define the object ball as a first ball that is struck by the white cue ball in the shot; and if there is an overlapped area between a plurality of the object balls and the estimated moving direction of the white cue ball, the object ball that is nearest to the white cue ball at the current frame is defined as a first ball that is struck by the white cue ball in the shot; and wherein a distance between the nearest object ball and the white cue ball at the current frame is defined as a predetermined distance [0054]-[0055], [0094].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchard as applied above and further in view of Lundback (US 2011/0021256 A1).
6. Bouchard discloses the scoring system of claim 5, but does not expressly disclose wherein the predetermined model is an oval model, and the video data includes a location of each of a plurality of oval areas corresponding to each of the billiards balls on the playing surface; wherein the computer is further configured to find all of the oval areas complied with the oval model from the locations of the oval areas; and wherein the computer is further configured to obtain a location of the billiards ball on the oval area by calculation based on the camera in the oval model, the billiards ball, the coordinates of the oval area corresponding to the billiards ball, and the location of the oval area in the oval model. Lundback discloses wherein the predetermined model is an oval model, and the video data includes a location of each of a plurality of oval areas corresponding to each of the billiards balls on the playing surface; wherein the computer is further configured to find all of the oval areas complied with the oval model from the locations of the oval areas; and wherein the computer is further configured to obtain a location of the billiards ball on the oval area by calculation based on the camera in the oval model, the billiards ball, the coordinates of the oval area corresponding to the billiards ball, and the location of the oval area in the oval model [0149], (82, 92: Fig. 7). It would have been obvious to a person of ordinary skilled in the art to modify Bouchard with Lundback and would have been motivated to do so to factor in the billiard ball velocities.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715